Citation Nr: 0812110	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-13 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a thoracolumbar spine disorder.  

2.  Entitlement to an initial rating in excess 10 percent for 
a cervical spine disorder. 

3.  Entitlement to an initial rating in excess 10 percent for 
a right foot disorder. 

4.  Entitlement to an initial rating in excess 10 percent for 
a left foot disorder. 

5.  Entitlement to an initial rating in excess 10 percent for 
residuals of left hand anatomical snuffbox occult fracture. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 2002 to April 2005 This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision by the Muskogee Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for residuals of left hand anatomical snuffbox 
occult fracture, right foot disorder, left foot disorder, 
thoracolumbar spine disorder, and cervical spine disorder, 
and assigned 10, 10, 10, 20, and 10 percent ratings, 
respectively, effective from the date of the claim.  In March 
2008, the Board granted a motion to advance the case on the 
Board's docket due to the severe financial hardship.


FINDINGS OF FACT

1.  At no time during the appeal period was forward flexion 
of the thoracolumbar spine only to 30 degrees or less; 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
and ankylosis of the spine were not shown.

2.  At no time during the appeal period was forward flexion 
of the cervical spine 30 degrees or less; or, the combined 
range of motion of the cervical spine 170 degrees or less; 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
muscle spasm, guarding, abnormal spinal contour and ankylosis 
of the spine were not shown.

3.  Throughout the appeal period, the competent medical 
evidence, overall, demonstrates that the veteran's plantar 
fasciitis of the right foot is not moderately severe.

4.  Throughout the appeal period, the competent medical 
evidence, overall, demonstrates that the veteran's plantar 
fasciitis of the left foot is not moderately severe.

5.  Throughout the appeal period, the service-connected 
residuals of left hand anatomical snuffbox occult fracture 
was manifested by limitation of motion in the left wrist; 
ankylosis or limitation of motion in any of the left digits 
was not shown.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 20 percent for the 
veteran's service-connected thoracolumbar spine disorder is 
not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5242 
and 5243 (effective September 26, 2003).

2.  An initial evaluation in excess of 10 percent for 
cervical spine disorder is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5242 and 5243 (effective September 26, 2003).

3.  An initial evaluation in excess of 10 percent for right 
foot disorder is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5284 
(2007).

4.  An initial evaluation in excess of 10 percent for left 
foot disorder is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Code 5284 (2007).

5.  An initial rating in excess of 10 percent for residuals 
of left hand anatomical snuffbox occult fracture is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Codes 5214, 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A January 2005 letter (prior to the adjudication on appeal) 
advised the appellant of what type of evidence was needed to 
substantiate the claim, and of his and VA's responsibilities 
in the development of the claim.  The January 2005 letter 
advised him to submit any evidence or information in his 
possession that pertained to the claims.  The April 2005 
rating decision granted service connection for residuals of 
left hand anatomical snuffbox occult fracture, right foot 
disorder, left foot disorder, thoracolumbar spine disorder, 
and cervical spine disorder, and assigned 10, 10, 10, 20, and 
10 percent ratings, respectively, effective from the date of 
the claim. January, March, and May 2006 letters informed the 
appellant of what was required to substantiate the 
"downstream" issue of an increased initial rating for 
residuals of left hand anatomical snuffbox occult fracture, 
right foot disorder, left foot disorder, thoracolumbar spine 
disorder, and cervical spine disorder.

The March and May 2006 letters discussed the manner in which 
VA determines disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Boards finds 
that the VCAA notice is adequate as the March and May 2006 
letters, which includes Dingess/Hartman notice, informs the 
appellant that, in evaluating claims for increase, VA looks 
at the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  In addition, the March 
2006 statement of the case provided notice regarding the 
specific rating criteria used to evaluate the veteran's 
disability.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The actions taken by VA 
have essentially cured any error in the timing of notice.  
Thus, the Board concludes that the veteran had actual 
knowledge of all notice requirements regarding increased 
rating claims.  Therefore, the veteran has been provided with 
all necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, supra.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the veteran has been 
provided with VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.    Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background, Criteria & Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  Thoracolumbar Spine Disorder  

The criteria for rating intervertebral disc syndrome and 
disabilities of the spine, generally, were revised (effective 
September 23, 2002 and September 26, 2003, respectively).  As 
the veteran filed his increase rating claim in April 2005, he 
is only entitled to ratings under the revised Code.

Here, the RO assigned a 20 percent rating for the veteran's 
degenerative disc disease of the thoracolumbar spine.

The criteria for rating disabilities of the spine essentially 
provide that degenerative disc disease is rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(Code 5242) and that intervertebral disc disease (Code 5243) 
is rated either under the General Rating Formula or based on 
Incapacitating Episodes.

Under the General Rating Formula, a 20 percent rating is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosisa; a 40 
percent rating is assigned when there is forward flexion of 
the thoracolumbar spine only to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine; a 50 
percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a.

On February 2005 VA examination, a history of degenerative 
disc disease (DDD) of the thoracolumbar spine was reported 
since 2003.  The veteran had constant pain the upper and 
lower back that traveled into the hips.  The characteristic 
of pain was aching, oppressing, sharp, and cramping in 
nature.  The pain was elicited by physical activity and 
stress, or by itself.  It was relieved by rest, medication 
(oxycodone) and spinal manipulation.  At the time of pain, 
the veteran could function with medication.  He had 
stiffness, pain, and catching in his back constantly.  This 
condition did not cause incapacitation.  The functional 
impairment included the inability to lift, walk long 
distances, run, or stay in one position for long periods of 
time.  The condition resulted in three times lost from work 
per month.  On examination, his posture and gait were within 
normal limits.  He did not require an assistive device for 
ambulation.  The diagnosis was DDD.  

A February 2005 addendum reported that the examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  Muscle spasm was absent.  There was no 
tenderness noted.  There was negative straight leg raising on 
the right and left.  There was no ankylosis present.  Range 
of motion of the thoracolumbar spine was as follows:  Flexion 
was 0 to 60 degrees with pain at 60 degrees; extension was 0 
to 20 degrees with pain at 15 degrees; right and left lateral 
flexion was 0 to 30 degrees with pain on left lateral flexion 
at 20 degrees; right rotation was 0 to 30 degrees with pain 
at 30 degrees; and left rotation was 0 to 20 degrees with 
pain at 20 degrees.  With repetitive motion, the range of 
motion of the spine was additionally limited by pain and pain 
was the major functional impact.  It was not additionally 
limited by fatigue, weakness, lack of endurance and 
incoordination with repetitive motion.  There were no signs 
of intervertebral disc syndrome present.  Neurological 
examination of the lower extremities showed that motor 
function was within normal limits.  Sensory function was 
within normal limits.  The right and left lower extremity 
reflexes revealed knee jerk 1 + and ankle jerk 1 +.  The 
general appearance of the bilateral hips was within normal 
limits.  There was no ankylosis of the hips.  

On February 2006 VA examination it was noted that the claims 
file was reviewed.  The veteran reported upper t-spine and 
low back pain everyday.  His upper back pain was constant.  
The pains were described as a sharp pain and then an ache.  
There was no radiation of pain.  He denied any numbness of 
the upper and lower extremities.  He used no braces or 
supports.  There was no additional limitation following 
repetitive use or additional limitation during flare-up.  He 
was not employed.  The back disorder interfered with his 
daily activities, especially with lifting or sitting for long 
periods of time.  He had two incapacitating episodes in the 
past year that lasted three days.  X-rays of the lumbar spine 
in August 2005 were normal.  Examination showed no deformity, 
no swelling, and no palpable tenderness.  Forward flexion was 
0 to 85 degrees without pain, extension was 0 to 30 degrees 
without pain, left and right lateral rotation was 0 to 40 
degrees without pain, and left and right lateral rotation was 
0 to 40 degrees without pain.  Active range of motion did not 
produce any weakness, fatigue, or incoordination.  There was 
good strength and good pinprick sensation in both lower 
extremities.  There was negative foot-drop bilaterally and 
normal motor skills.  There was no muscle spasm or muscle 
atrophy.  Straight leg raising was 0 to 85 degrees 
bilaterally without pain.  The diagnosis included DDD of the 
thoracolumbar spine with chronic low back pain in the 
thoracic and lumbar spine.  

With consideration of the DeLuca factors, the Board finds 
that the veteran's thoracolumbar spine disorder was 
manifested by forward flexion greater than 30 degrees but not 
greater than 60 degrees (see February 2005 VA examination), 
warranting a 20 percent rating under the General Rating 
formula.  As ankylosis has never been shown, a rating in 
excess of 20 percent under the General Rating Formula is not 
warranted.  Therefore, the focus shifts to whether a rating 
in excess of 20 percent is warranted under any other 
applicable rating codes.

Under Code 5243 for intervertebral disc syndrome, a 40 
percent rating was warranted for incapacitating episodes that 
had a total duration of at least four weeks but less than six 
weeks during the past 12 months. On February 2005 VA 
examination, the examiner specifically noted that the veteran 
did not have intervertebral disc syndrome.  Although on 
February 2006 VA examination, the veteran reported that he 
had two episodes of incapacitating episodes in the past year 
that lasted three days, this self-reported time frame still 
falls far short of the minimum of four weeks of 
incapacitating episodes required to warrant a higher 
40 percent rating.  Regardless, the medical evidence does not 
show that he was prescribed bed rest by a physician and 
treated by a physician for at least four weeks due to an 
incapacitating episode. Note 1 following Code 5243 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Consequently he does not qualify for a higher 
than 20 percent (i.e. 40 percent) rating for incapacitating 
episodes under Code 5243.

In summary, a 20 percent rating is warranted for the 
veteran's thoracolumbar spine disorder under the General 
Rating Formula.  However, the veteran's service connected 
thoracolumbar spine disorder does not warrant a rating in 
excess of 20 percent under any applicable criteria at any 
point during the appeal period.  "Staged" ratings are not 
warranted. 

B.  Cervical Spine Disorder 

The criteria for rating intervertebral disc syndrome and 
disabilities of the spine, generally, were revised (effective 
September 23, 2002 and September 26, 2003, respectively).  As 
the veteran filed his increase rating claim in April 2005, he 
is only entitled to ratings under the revised Code.

Here, the RO assigned a 10 percent rating for the veteran's 
degenerative disc disease of the cervical spine.

Like shown above, the criteria for rating disabilities of the 
spine essentially provide that degenerative disc disease is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (Code 5242) and that intervertebral 
disc disease (Code 5243) is rated either under the General 
Rating Formula or based on Incapacitating Episodes.

Under the General Rating Formula, a 20 is warranted for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.

February 2005 VA examination reported a history of DDD of the 
cervical spine since 2003.  The pain was constant and 
traveled to the head and shoulders.  The pain could be 
elicited by physical activity or by itself.  It was relieved 
by rest and medication (oxycodone).  At the time of pain, the 
veteran could function with medication.  The symptoms were 
the same as the thoracolumbar spine although the neck 
"catches" more.  This condition did not cause 
incapacitation.  The functional impairment included the 
inability to lift, walk long distances, run, or stay in one 
position for long periods of time.  The condition resulted in 
three times lost from work per month.  On examination it was 
noted that the cervical spine revealed no evidence of 
radiating pain on movement as well as no evidence of muscle 
spasm.  There was no evidence of tenderness.  Range of motion 
was as follows:  flexion was 0 to 45 degrees; extension was 0 
to 30 degrees with pain at 25 degrees; right and left lateral 
flexion was 0 to 45 degrees; and right and left rotation was 
0 to 80 degrees.  Range of motion of the spine was 
additionally limited by pain after repetitive use.  Pain had 
the major functional impact.  Range of motion was not 
additionally limited by fatigue, weakness, lack of endurance, 
and incoordination.  There were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  Neurological findings of the upper extremities 
showed that motor function was within normal limits.  Sensory 
function was within normal limits.  The right and left upper 
extremity reflexes revealed biceps jerk +2 and triceps jerk 
+2.  The diagnosis included DDD.  

On February 2006 VA examination it was noted that the claims 
file was reviewed.  The veteran did not report any current 
neck pains, radiation of pain, or numbness in his arms.  He 
did not use any assistive devices.  There was no additional 
limitation following repetitive use or additional limitation 
during flare-up.  The cervical spine disorder did not 
interfere with his daily activities.  He had no 
incapacitating episodes in the past year.  Examination showed 
a normal curvature with no deformities.  He was tender at C6-
T1.  Forward flexion was 0 to 40 degrees without pain, 
extension was 0 to 40 degrees without pain, left and right 
lateral flexion was 0 to 40 degrees without pain, and left 
and right lateral flexion was 0 to 40 degrees without pain.  
Active range of motion did not produce any weakness, fatigue, 
or incoordination.  Deep tendon reflexes of the upper 
extremities were 1 + equal bilaterally.  There was good 
pinprick sensation and good strength in the upper 
extremities.  The gait was normal.  The diagnosis included 
DDD at C4-C7 with no residuals and no complaints.  

With consideration of the DeLuca factors, the Board finds 
that the veteran's cervical spine disorder was manifested by 
forward flexion greater than 30 degrees but not greater than 
40 degrees, warranting a 10 percent rating under the General 
Rating formula.  As forward flexion has not been 30 degrees 
or less, or combined range of motion of the cervical spine 
has not been 170 degrees or less, or muscle spasm or 
ankylosis has never been shown, a rating in excess of 10 
percent under the General Rating Formula is not warranted.  
Therefore, the focus shifts to whether a rating in excess of 
10 percent is warranted under any other applicable rating 
codes.

Under Code 5243 for intervertebral disc syndrome, a 20 
percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  On February 2005 VA 
examination, the examiner specifically noted that the veteran 
did not have intervertebral disc syndrome.  Also on February 
2006 VA examination, the veteran, himself, reported that he 
did not have any incapacitating episodes.  Also, the medical 
evidence does not show that he was prescribed bed rest by a 
physician and treated by a physician for at least two weeks 
due to an incapacitating episode. Note 1 following Code 5243 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Consequently, he does not qualify for the next 
higher rating (i.e. 20 percent) rating for incapacitating 
episodes under Code 5243.

In summary, the veteran's service connected cervical spine 
disorder does not warrant a rating in excess of 10 percent 
under any applicable criteria at any point during the appeal 
period.  "Staged" ratings are not warranted. 

C.  Bilateral Foot Disorders 

On February 2005 VA examination, a history was reported of a 
stress fracture of the second right metatarsal in 2002 and 
plantar fasciitis in the left foot.  In the right foot, the 
veteran reported pain, stiffness, and swelling.  In the left 
foot, he indicated that he had stiffness and swelling at 
rest.  While standing or walking, he reported that he had 
pain, weakness, swelling, and fatigue.  The functional 
impairment included the inability to run or walk with weight 
without pain

Both feet had tenderness on the plantar surface over the 
arch.  Pes planus was not present.  He did not have any 
limitation with standing or walking.  He required arch 
supports.  The symptoms of pain were relieved by corrective 
shoe wear.  The right foot had pain over the dorsum 
corresponding to where the fracture was located.  The 
diagnosis included status post fracture of right second 
metatarsal right foot.  The subjective factors were right 
foot tenderness with walking.  The objective factors were 
tenderness to touch over the right dorsum of the foot.  The 
veteran also had bilateral plantar fasciitis.  The subjective 
factors in the left foot were pain, swelling, weakness, and 
fatigue worse with first few steps of the day.  The objective 
factors were pain over the medial calcaneus bilaterally.  

On February 2006 VA examination it was noted that the claims 
file was reviewed.  The veteran reported that he had right 
foot pain occasionally or an aching sensation with standing 
or walking too far.  There was not constant pain on a daily 
basis.  The pain was on the top of the right foot and 
medially.  There was no swelling or numbness.  He did not use 
special shoes.  He wore over the counter Dr. Scholl's 
inserts, which did not help.  He did not use any other 
assistive devices.  He reported that he still had left foot 
pains only with increased walking.  The pains were usually 
medially and near the left heel.  He avoided walking for long 
periods of time.  He did not use medication.  For the left 
and the right foot, there was no additional limitation 
following repetitive use or additional limitation during 
flare-up.  Neither the left foot nor the right foot disorders 
interfered with his daily activities.  Physical examination 
revealed slight tenderness in the right 2nd and 3rd 
metatarsal.  There was no pes planus.  Bilateral Achilles 
tendon alignment was normal.  There was normal weight 
bearing.  There was no pain on manipulation.  Walking and 
standing was normal.  Active range of motion did not produce 
any weakness, fatigue, or incoordination.  There were no 
calluses or ulcerations.  The diagnoses included left plantar 
fasciitis, with no real residuals; and fractured right 2nd 
metatarsal with plantar fasciitis and mild pain in 2nd 
metatarsal area.  

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of right second 
metatarsal with plantar fasciitis and left foot plantar 
fasciitis, currently evaluated by analogy as 10 percent 
disabling for each foot under Diagnostic Codes 5284. 38 
C.F.R. § 4.73.

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for a moderate foot injury.  A 20 percent rating is warranted 
for a moderately severe foot injury.  A 30 percent rating is 
warranted for a severe foot injury. 38 C.F.R. § 4.72.  The 
words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

The Board finds that the competent medical evidence does not 
support a higher rating for either the right foot or the left 
foot disorders.  The post-service medical records simply do 
not show that the veteran's bilateral foot disorders results 
in symptoms that can reasonably be described as moderately 
severe under Diagnostic Code 5284. The VA examiners' clinical 
findings showed that the manifestations of the veteran's 
right and left foot disabilities were already contemplated by 
the 10 percent rating currently assigned for moderate 
disability of each foot.  As discussed, on February 2005 VA 
examination, both feet had tenderness on the plantar surface 
over the arch.  On February 2006 VA examination, tenderness 
was only found in the right 2nd and 3rd metatarsal.  Both 
examinations found that there was normal weight bearing.  
There were no limitations with walking or standing.  February 
2006 VA examination revealed that bilateral Achilles tendon 
alignment was normal.  Also, active range of motion did not 
produce any weakness, fatigue or incoordination.  Even 
considering the DeLuca factors, the Board concludes that the 
veteran's service-connected right and left foot disorders 
have been shown to be no more than moderate in severity 
throughout the pendency of this claim.

The Board has also considered other potentially applicable 
Diagnostic Codes that provide for evaluations in excess of 10 
percent.  The competent medical evidence of record, however, 
is negative for corresponding diagnoses or findings 
associated with the service-connected right and left foot 
disorders and thus they are not appropriate.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  
Also, as malunion or nonunion of the metatarsal bones has not 
been shown, consideration under Code 5283 is not warranted.  

The veteran's statements as to the severity of his symptoms 
have been considered.  However, the Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  There is a preponderance of the 
evidence against a rating higher than 10 percent for the 
veteran's right and left foot disorders.  38 U.S.C.A. § 
5107(b).

D.  Residuals of Left Hand Anatomical Snuffbox Occult 
Fracture 

On February 2005 VA examination a history was noted of 
bilateral hand tendonitis was reported since 2004.  The 
symptoms included left hand pain and weakness with turning 
and lifting objects.  In both hands, there was decreased grip 
strength, and numbness and tingling.  The functional 
impairment included difficulty maneuvering and gripping 
objects at work.  The condition did not result in any lost 
time from work.  It was noted that the veteran was right hand 
dominant.  He could tie his shoelaces and fasten buttons 
without difficulty.  He could pick up a piece of paper and 
tear it without difficulty.  A hand dexterity examination 
showed that the left hand fingertips could approximate the 
proximal transverse crease of the palm and his hand strength 
was within normal limits.  Range of motion of the left thumb 
was as follows: radial abduction to 70 degrees; palmar 
abduction to 70 degrees; MP flexion to 60 degrees; IP flexion 
to 60 degrees; and the opposition of the thumb was within 
normal limits.  The range of motion of the left index finger 
was as follows: DIP flexion to 70 degrees; PIP flexion to 110 
degrees; and MP flexion to 90 degrees.  The range of motion 
of the left long finger was as follows:  DIP flexion was to 
70 degrees; PIP flexion was to 110 degrees; and MP flexion 
was to 90 degrees.  The range of motion of the left ring 
finger was as follows: DIP flexion was to 70 degrees; PIP 
flexion was to 110 degrees; and MP flexion was to 90 degrees.  
The range of motion in the left little finger was as follows:  
DIP flexion was to 70 degrees; PIP flexion was to 110 
degrees; and MP flexion was to 90 degrees.  The left hand had 
pain over the anatomical snuffbox.  X-rays were negative. 

On February 2006 VA examination it was noted that the claims 
file was reviewed.  It was also noted that the veteran 
fractured his left wrist.  The veteran indicated that he had 
left wrist pain that radiated into the left forearm when he 
grabbed an object.  This only occurred while grabbing or 
pulling.  He did not have constant pain on a daily basis.  
There was no numbness.  He did not use any braces or 
supports.  There was no additional limitation following 
repetitive use or additional limitation during flare-up.  
Examination showed mild tenderness at the snuffbox area.  
There were no deformities, and no swelling.  Wrist extension 
was 0 to 60 degrees with mild pain at the snuffbox area at 60 
degrees, minus 10 degrees secondary to pain; palmar flexion 
was 0 to 75 degrees with mild pain at the snuffbox area at 75 
degrees, minus 5 degrees secondary to pain; ulnar deviation 
was 0 to 40 degrees without pain; and wrist radial deviation 
0 to 20 degrees without pain.  Active range of motion did not 
produce any weakness, fatigue, or incoordination.  The 
diagnosis included left hand anatomical snuffbox fracture 
with tenderness on palpitation and no other residuals.  X-
rays were negative.  

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of left hand anatomical 
snuffbox occult fracture currently assigned a 10 percent 
evaluation.  T


In the veteran's case, the service-connected disability 
residuals of left hand anatomical snuffbox occult fracture do 
not have a specific Diagnostic Code.  Where the particular 
disability for which the veteran has been granted service-
connection is not listed in the Rating Schedule, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous. See 38 C.F.R. §§ 
4.20, 4.27.  See also Lendenmann v. Principi, 3 Vet. A38 
C.F.R. §pp. 345, 349- 350 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Accordingly, the symptomatology 
associated with residuals of left hand anatomical snuffbox 
occult fracture is rated by analogy to limitation of wrist 
motion under Diagnostic Code 5215.

At the outset, it is noteworthy that the veteran is right 
hand dominant.  The injured let hand is considered to be the 
minor hand for rating purposes. See 38 C.F.R. § 4.69.

Under Code 5215 (for limitation of wrist motion), a single 10 
percent rating is assigned where dorsiflexion of either wrist 
is less than 15 degrees or when palmar flexion is limited in 
line with the forearm. 38 C.F.R. § 4.71a, Code 5215.

Code 5214 provides for higher ratings for wrist disability 
where the wrist is ankylosed. 38 C.F.R. § 4.71a, Code 5214.

Normal wrist dorsiflexion is at 70 degrees; normal wrist 
palmar flexion is at 80 degrees. 38 C.F.R. § 4.71, Plate I.

A 10 percent rating for the veteran's service connected 
residuals of left hand anatomical snuffbox occult fracture is 
the maximum rating provided for limitation of motion of 
either wrist (under Code 5215).  To establish entitlement to 
a rating in excess of the current 10 percent, the veteran 
must show that his wrist is ankylosed (See Code 5214, for 
ankylosis).  Not only is the wrist not shown to be ankylosed, 
February 2006 VA examination found that the veteran had a 
significant range of motion of the wrist.  Even considering 
the 10 degrees additional loss secondary to pain during 
dorsiflexion (resulting in 50 degrees dorsiflexion) and 5 
degrees additional loss for palmar flexion secondary to pain 
(resulting in 70 degrees palmar flexion), the remaining 
function of the wrist would still not exceed the limitations 
which warrant a 10 percent rating under Code 5215.

Also, the Board has considered ratings that pertained to 
multiple digits as well as individual digits, but as 
ankylosis had not been shown in any of the left hand digits 
and the range of motion in each of the left hand digits was 
normal.  Hence, Codes 5220 through 5227 do not apply.  
February 2005 VA examination showed that the left hand 
fingertips could approximate the transverse crease of the 
palm and his left hand strength was within normal limits.  
The range of motion of his individual digits, including his 
thumb was normal and the opposition of the thumb was within 
normal limits.  On February 2006 VA examination, the examiner 
specifically found that there were no other residuals other 
than tenderness on palpitation.  As such Codes 5228 
(limitation of motion regarding the thumb), 5229 (limitation 
of motion regarding the index or long finger), and 5230 
(limitation of motion regarding the ring or little finger) do 
not apply.   

Furthermore, there is no competent medical evidence of record 
of a diagnosis of arthritis in any of the veteran's left hand 
digits or in his left wrist.  There also are no medical 
findings of additional limitation of function or limitation 
of motion due to pain, fatigue, weakness, or lack of 
endurance.  There is thus no basis to assign a higher rating 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 or under the holding in 
DeLuca, supra.

The veteran's statements as to the severity of his symptoms 
have been considered, particularly his complaints of 
increased pain when he had to pick up or grab an object.  
However, the Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements.  See Cartright, supra.  Here, the 
objective medical evidence noted when the veteran experienced 
pain and such results were accounted for in the assigned 10 
percent evaluation.  

For these reasons, a rating in excess of 10 percent for 
residuals of left hand anatomical snuffbox occult fracture is 
not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as there is a preponderance of the 
evidence against the veteran's claim, that doctrine is not 
applicable to this claim. See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

E.  Extraschedular 

The Board has considered whether the facts presented suggest 
that referral of the case for extraschedular consideration 
under 38 C.F.R. § 3.321 is warranted. Inasmuch as it is 
neither shown nor alleged that the veteran's thoracolumbar 
spine, cervical spine, or bilateral foot disabilities or 
residuals of left hand anatomical snuffbox occult fracture 
have required frequent hospitalizations, caused marked 
interference with employment, or involve any other factors of 
similar gravity, referral for extraschedular consideration is 
not indicated.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
service-connected thoracolumbar spine disorder is denied.  

Entitlement to an initial rating in excess of 10 percent for 
service-connected cervical spine disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected right foot disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected left foot disorder is denied.



Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of left hand anatomical snuffbox 
occult fracture is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


